Exhibit 10.1

     
 
  EMS Technologies, Inc.
 
  660 Engineering Drive
 
  PO Box 7700
 
  Norcross, GA 30091-7700
 
  Tel: (770) 263-9200
 
  www.ems-t.com

May 2, 2008
Mr. Don Scartz
660 Engineering Drive
Norcross, GA 30092
Dear Don:
EMS Technologies, Inc. is pleased to continue your employment as Senior
Financial Adviser, effective May 2, 2008, with your employment status changing
from Full Time Regular to Occasional effective May 31, 2008. In this position,
it is expected that, among other matters, you will provide services related to
EMS’s commercial and investment banking relationships, will assist with
strategic financial initiatives, and will provide guidance related to potential
acquisitions or other strategic transactions under the direction of the Chairman
of the Board, CEO or the CFO. Upon your becoming an Occasional employee, it is
expected that you will be available on an as-needed basis during normal business
hours, subject to your prior personal plans, and that you will provide up to
2,000 hours of work over the term of this letter agreement, which shall expire
on May 30, 2010 or upon earlier termination in the discretion of EMS.
Compensation: You will be paid by EMS through the normal payroll process, at
your current salary while a Full Time Regular employee, and thereafter at an
hourly rate of $147.50 for hours actually worked and reported on EMS’s standard
employee timecard system. EMS will withhold applicable taxes from your paycheck
and will pay its share of all state and federally mandated employment taxes.
Since you will be an EMS employee, earnings for your time worked will be
reported on a W-2 and not on a separate 1099.
Upon termination of your employment as an Occasional employee, as a result of
either expiration of the term of this letter agreement or EMS’s earlier
termination without cause, EMS will promptly pay to you the amount, if any, by
which $295,000 exceeds the aggregate hourly-rate payments to you under this
letter agreement.
Incentive Compensation: In recognition of your contributions to the Company’s
performance during 2008, you will participate in the Executive Annual Incentive
Compensation Plan for 2008, at the previously approved target level of 50% of
your base compensation actually earned during 2008 (including hourly
compensation earned as an Adviser as provided in this letter), subject to the
other provisions of that Plan in effect for 2008 (such as effects of variations
between actual and target Company performance, Compensation Committee
adjustments related to unusual charges, credits or circumstances, and the CEO’s
evaluation of individual performance). For 2009, the CEO and Compensation
Committee will consider the appropriateness of bonus incentive compensation
based on their evaluations of your actual levels of effort and contribution
during that year.
Benefits: Occasional employees are not eligible for most Company benefits. You
will not receive service credit for your time, or otherwise participate in any
way, in benefit programs where service is a determining factor, such as
vacation. Your medical and other insurance benefits will cease as of midnight on
May 30, 2008. Under federal law, you are entitled to continue your medical
coverage through COBRA. EMS agrees to reimburse you for your COBRA premiums,
less the amount you would normally pay for your contribution, for the period
prior to your transition to Medicare coverage, but ending not later than
December 31, 2008. The premiums that EMS pays for your coverage will be
considered taxable income and you will be responsible for paying any taxes due
on that amount. You will also continue to participate in the executive medical
reimbursement plan during the time you remain on COBRA coverage.

 



--------------------------------------------------------------------------------



 



Vacation Pay: Occasional employees do not qualify for vacation pay. You will
receive a lump sum payment for all unused vacation when you change status to
Occasional employee.
Stock Options: Because you continue to be an employee, your existing options
remain exercisable, and will continue to become exercisable, in accordance with
their respective terms as long as you remain employed under the terms of this
letter. In the event your employment terminates prior to February 13, 2009 or
2010, the tranches of 1,875 shares under the option granted to you on February
13, 2008, scheduled to first become exercisable on those dates, will be
accelerated to become first exercisable on the date your employment terminates,
subject to your satisfactory performance of your obligations under this letter.
Under the terms of the Company’s Stock Incentive Plans, following your
termination of employment under this letter, you will be able to exercise
remaining options at any time within a period ending at the earlier of their
respective Expiration Dates or 5:00 p.m., Atlanta time, on the third anniversary
of such termination, to the extent of the number of shares that were purchasable
thereunder at the date of termination.
Retirement & Stock Purchase Plans: Under the terms of the Retirement Program,
and based on your age and years of service, and on the circumstances of your
change in status, you will qualify for participation in the Company’s
contribution for 2008 under the Amended Retirement Benefit Plan based on your
earnings as a Full Time Regular employee only. The Amended RBP contribution is
expected to be made in April 2009. As an Occasional Employee, you will not be
eligible to continue to make additional contributions (or receive Company
matches) under the 401(k) Plan, except from amounts remaining to be paid to you
as a result of your service as a Full Time Regular employee.
You will not be eligible to continue to make contributions under the Stock
Purchase Plan, or to receive further Company matching contributions. However,
you are entitled to withdraw your share balance or to have it sold on your
behalf. Appropriate forms and details as to your alternatives may be obtained
from Human Resources.
Non-Competition: In addition to your obligations with respect to conflicts of
interest, and to provisions of the Stock Incentive Plans and Retirement Benefit
Plan concerning non-competition, you agree that the continuation of these
employee arrangements, and payments to you of salary, 2008 incentive
compensation, and any remaining hourly-rate amount payable upon your termination
of employment, are conditioned on your not commencing, or agreeing to commence,
during the term of these arrangements, the provision of services, whether as an
employee, officer, director, independent contractor, agent or otherwise (such
services being of a nature that could reasonably be expected to involve the
skills and experience used or developed by you while an employee of EMS), to any
business organization that provides or seeks to provide products or services
that are competitive with products or services provided by the Company.
Other Agreements: You are still bound by the employee agreement dealing with
inventions and non-disclosure and Terms of Employment which you previously
signed. Any legal issues relating to your employment will be governed by and
determined in accordance with the laws of the State of Georgia.
You hereby resign from all offices held by you with EMS and its direct or
indirect subsidiaries, and from all positions as a member of the board of
directors of any of such subsidiaries.
Please indicate your acceptance of these arrangements by signing, dating, and
returning one of the enclosed copies of this letter to Mike Robertson in the
Human Resources Department. The other copy is for your own records.
I look forward to continuing working with you at EMS Technologies, Inc. If you
have any questions, please feel free to call me.

 



--------------------------------------------------------------------------------



 



Sincerely,
EMS Technologies, Inc.

     
/s/ Paul B. Domorski
   
President and Chief Executive Officer
   

             
Accepted By:
  /s/ Don T. Scartz   Date:    May 2, 2008
 
           

 